                         UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA


UNITED STATES OF AMERICA
                                                  JUDGMENT
                       Plaintiff,
      v.                                          Case Number: 2:15-cr-00054-JCM-CWH-1
Cameron Bell                                          5HODWHGFDVH
                                                                     2:18-cv-01572-JCM


                       Defendant.


      Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
      the jury has rendered its verdict.

      Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
      or heard and a decision has been rendered.

      Decision by Court. This action came for consideration before the Court. The issues have been
      considered and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED
that Judgment is entered in favor of United States of America and against Cameron Bell. IT IS FURTHER
ORDERED no certificate of appealability shall be issued.




      1/21/2020
      ____________________                                   DEBRA K. KEMPI
      Date                                                  Clerk



                                                             /s/ S. Denson
                                                            Deputy Clerk
